Exhibit 32 In connection with the annual filing of Artfest International, Inc., a Delaware corporation (the "Company"), on Form 10-KSB for the year ended December 31, 2007 as filed with the Securities and Exchange Commission (the "Report"), the undersigned, Edward Vakser, the Chief Executive Officer of the Company, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.ss.1350), that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Artfest International, Inc. Date: April 25, 2008 By: /s/ Edward Vakser Edward Vasker, President, Chief Executive Officer and Director By: /s/ Anzhelika Tassan Anzhelika Tassan, Secretary, Chief Marketing Officer and Director By: /s/ Larry D. Ditto Larry D. Ditto, Director
